Case 1:19-cv-02157-RGA Document 170 Filed 05/03/21 Page 1 of 3 PageID #: 8439




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


MALVERN PANALYTICAL, INC.,                    :
                                              :
                       Plaintiff,             :
                                              :
               v.                             :       Civil Action No. 19-2157-RGA
                                              :
TA INSTRUMENTS-WATERS, LLC,                   :
et al.,                                       :
                                              :
                       Defendants.            :




                                    MEMORANDUM ORDER
       I have considered the Joint Stipulation of Non-Infringement (D.I. 163) and the “Proposed

Final Judgment” (D.I. 164).    I will grant the joint stipulation to the extent it supports a judgment

that under my claim construction there is no infringement of the Plotnikov patents. But I will not

enter the proposed final judgment, which would provide for the dismissal of the three Broga

patents without prejudice. To my eye, the parties have simply agreed to what in substance is an

interlocutory appeal. But, through the dismissal without prejudice of the Broga patents, the

interlocutory appeal has been papered over to look like (and perhaps be) a final judgment.

       Defendant says it is confident that if the Court of Appeals affirms my claim construction,

Plaintiff will not refile suit based on the Broga patents alone. (D.I. 168 at 2). Defendant may be

right. Plaintiff, however, makes no such representation, and states that the reason I should sign

this is to avoid two trials (Broga first, Plotnikov second), which seems to indicate a different

point of view of the stand-alone litigation-worthiness of the Broga patents.
Case 1:19-cv-02157-RGA Document 170 Filed 05/03/21 Page 2 of 3 PageID #: 8440




          I have conducted a Markman hearing on both sets of patents, and the parties have

completed fact discovery.

          Plaintiff cites Atlas IP, LLC v. Medtronic, Inc., 809 F.3d 599, 605 (Fed. Cir. 2015), in

support of the proposal. 1 The relevant portion of Atlas states:

                   We have jurisdiction over an appeal from a final decision of a district court. 28
          U.S.C. § 1295(a)(1). Here, the district court entered judgment on the merits rejecting all
          of Atlas's claims in its complaint and entered judgment rejecting one of Medtronic's
          counterclaims, which asserted invalidity of claim 21. Then, based on an agreement
          between the parties, it dismissed without prejudice Medtronic's other counterclaims,
          which asserted invalidity of the ′734 patent's other claims. For this court to have
          jurisdiction in this appeal, we must find that there is a final judgment before us, no other
          basis of appellate jurisdiction being invoked or apparent.
                   The legal question is whether the district court's complete adjudication of some
          claims followed by a consented-to dismissal without prejudice of the remaining claims—
          what has been called “manufactured finality”—produces a final decision under §
          1295(a)(1). The answer hinges on whether we apply our law or the law of the regional
          circuit, here the Eleventh Circuit. Under Eleventh Circuit law, the district court's decision
          strongly appears not to be final. See Hood v. Plantation Gen. Med. Ctr., Ltd., 251 F.3d
          932, 934 (11th Cir.2001); State Treasurer of State of Mich. v. Barry, 168 F.3d 8, 11 (11th
          Cir.1999). But our court has held that a final judgment exists when a district court fully
          adjudicates some claims and by consent dismisses all remaining counterclaims without
          prejudice. See Doe v. United States, 513 F.3d 1348, 1353–54 (Fed.Cir.2008); Nystrom v.
          TREX Co., 339 F.3d 1347, 1351 (Fed.Cir.2003).
                   Our own law, rather than regional-circuit law, governs on this issue. We apply our
          own law to issues unique to patent law and regional circuit law to issues unrelated to
          patent law. See Midwest Indus., Inc. v. Karavan Trailers, Inc., 175 F.3d 1356, 1359
          (Fed.Cir.1999) (en banc in relevant part). The statute governing our appellate jurisdiction,
          § 1295, including in particular the language giving us jurisdiction over an appeal from a
          “final decision” in a patent case, § 1295(a)(1), is unique to this court. Although our
          interpretation of “final decision” is informed by similar language in § 1291, which
          governs “courts of appeals (other than the United States Court of Appeals for the Federal
          Circuit),” § 1295 sets out the exclusive jurisdiction of our circuit, and only our circuit.
          We therefore apply our own law to issues of finality under § 1295(a)(1). Nystrom, 339
          F.3d at 1349–50. For that reason, the district court's order dismissing all pending
          counterclaims without prejudice, after fully adjudicating some of the claims, is final, see
          id. at 1351, and we have jurisdiction here under § 1295(a)(1).

Atlas, 809 F.3d at 604–05.




1
    Plaintiff cites two other cases, which I think are less relevant than Atlas.
Case 1:19-cv-02157-RGA Document 170 Filed 05/03/21 Page 3 of 3 PageID #: 8441




       It seems to me that Atlas is less than persuasive as to what the Federal Circuit would do

with the proposed “final judgment” in this case. All Atlas’s claims were resolved; it was “all

remaining counterclaims” that were dismissed without prejudice. Here, yes, the counterclaims

would be dismissed without prejudice, but, in addition, the majority of Plaintiff’s affirmative

claims would be dismissed without prejudice. Assuming that Plaintiff has cited to me its best

case, the Federal Circuit would have to extend the Atlas holding to find that there is a final

judgment in this case. I cannot predict what the Court of Appeals would do, but as a practical

matter, dismissal without prejudice of counterclaims guarantees that if the Court of Appeals

affirms, the case is over. Here, though, it does not matter what the Court of Appeals does; if it

reverses, the entire case comes back, and, if it affirms, there is no guarantee the case is over.

Plaintiff can refile the Broga patents. Depending on when Defendant introduced the accused

products, it may be that the damages based on the refiled Broga patents would be essentially the

same as they would be in the presently-filed case.

       All the reasons that piecemeal appeals are disfavored apply here. I decline to enter the

proposed judgment.

       IT IS SO ORDERED this 3rd day of May 2021.


                                                       /s/ Richard G. Andrews
                                                       United States District Judge
